DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 07/06/2022 has been entered.  Claims 1-20 remain pending in the application.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification and Remarks, Page 11, lines 7-10.  
The previous 35 USC 112 rejections of Claims 8, 15 and 18-20 are withdrawn in light of Applicant’s amendment to Claims 8, 15 and 18-20.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joswick on 08/31/2022.

The application has been amended as follows: 

In the Claims:
In Claim 2, line 1, “is regenerative” has been deleted and --is a regenerative-- substituted therefore.

In Claim 11, line 7, “relative” has been deleted.

In Claim 17, lines 2-3, “the motor-generator during the motor mode and the generator mode and actuates” has been deleted.


Allowable Subject Matter
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE
With respect to Claim 1, the prior art of record, does not disclose of make obvious, a system for energy recovery from a rod pump having a rod string wherein a variable speed drive is configured to operate a motor-generator in a motor mode to rotate a reversible hydraulic pump in a forward direction to pump hydraulic fluid to a pressure chamber to displace a piston to raise the rod string in a rod pump upstroke, and to operate the motor-generator in a generator mode in which a weight of the rod string lowers the piston in a rod string downstroke to pump hydraulic fluid from the pressure chamber through the reversible hydraulic pump to rotate the reversible hydraulic pump in a reverse direction such that the motor-generator rotates in a reverse direction to generate electricity, but more specifically,
the variable speed drive modulates the speed of the variable speed reversible motor-generator during the downstroke to modulate a speed of the reversible hydraulic pump to control a rate of flow of hydraulic fluid from the pressure chamber through the reversible hydraulic pump and thereby modulate a rate of downward motion of the piston and the rod string.

With respect to Claims 2-17, their pendency on Claim 1, make them allowable.
With respect to Claims 18-20, these claims contain all the allowable subject matter as Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant’s arguments, see Remarks, Page 13, lines 1-7, filed 07/06/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Timothy P. Solak
/tps/
Art Unit 3746
08/31/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746